Citation Nr: 0119175	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut.


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation, in the calculated amount of $357.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (COWC) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

The appellant presented testimony before the undersigned at a 
personal hearing conducted at the Hartford, Connecticut RO on 
March 22, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's reported promptly that his daughter was no 
longer attending school in October 1998.

3.  There was no fraud, misrepresentation or bad faith on the 
part of the veteran.

4.  It would not defeat the purpose of the benefit to recover 
the resulting overpayment, in the calculated amount of $357.

5.  Recover of the overpayment would not result in financial 
hardship to the veteran.

6.  Failure to recover the overpayment would result in unjust 
enrichment of the veteran at the government's expense.


CONCLUSIONS OF LAW

1.  Waiver is not precluded by fraud, misrepresentation or 
bad faith.  38 U.S.C.A. § 5302(c) (West 1991).

2.  Recovery of the overpayment of disability compensation 
benefits in the calculated amount of $357 would not be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  The VCAA requires VA to notify the claimant of 
efforts to obtain certain types of records or records 
identified by the claimant, in certain circumstances.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  In the instant case, the Board notes that 
the appellant has not identified any records which might be 
relevant to his claim which have not been obtained by the RO, 
and the Board finds that no further assistance to the 
appellant is required by the VCAA.

The Board notes that the basic facts of this case are not in 
dispute.  In April 1997 the veteran verified that his 
daughter [redacted] would graduate from a college course in 
May 1998.  The veteran's compensation was amended effective 
June 1, 1998 to reflect the date of removal of her 
dependency.  In a letter, dated October 14, 1997, the veteran 
informed VA that [redacted] had withdrawn from school.  
[redacted]'s dependency was removed effective November 1, 
1997, creating the overpayment.

In March 1998 the veteran provided a Financial Status Report 
(FSR).  He noted a total net monthly income of approximately 
$3,000 and monthly expenses of approximately $2,200.  At his 
personal hearing, conducted in March 2001, the veteran 
acknowledged that his financial situation had improved as he 
had been granted a total rating by VA in a rating action in 
January 2001.  Records reflect that the effective date of the 
total rating was January 11, 1999.  The veteran conceded that 
he was able to re-pay the debt, however, he felt that he 
should not be required to do so because he had promptly 
notified VA of his daughter's withdrawal from school.

In July 1998, the COWC considered the veteran's request for 
waiver and denied it.  The COWC found that there was no 
fraud, misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) 
(West 1991).  The veteran was not found to be at fault in the 
creation of the debt, as he notified VA in a timely manner 
that his daughter was no longer attending school.  It was 
also noted that he had provided financial information to the 
committee which indicated that his income exceeded his 
expenses by approximately $800 per month.  It was determined 
that the veteran would be unjustly enriched if the 
overpayment was not collected.

The law precludes waiver recovery of an overpayment or waiver 
of collection of any indebtedness where fraud, 
misrepresentation, or bad faith is found to exist on part of 
the appellant. 38 U.S.C.A. § 5302 (c) (West 1991).  The 
Board's review of the record reflects that that the COWC has 
resolved this question in favor of the veteran.  The Board 
concurs that the record contains no indication of fraud, 
misrepresentation or bad faith on the part of the veteran.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Nevertheless, before recovery of this indebtedness from the 
veteran can be waived, it must also be shown that it would be 
against the principles of equity and good conscience to 
require repayment of this debt to the Government.  38 C.F.R. 
§§ 1.963, 1.965.  The standard "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "Equity and Good Conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against the VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (2000).  See also Cullen v. Brown, 5 
Vet. App. 510, 511-12 (1993).

In considering these factors, the Board notes that the 
veteran provided financial information in March 1998.  That 
Financial Status Report indicates that the veteran's income 
exceeded his expenses by approximately $800 per month.  

During the March 2001 Travel Board hearing, the veteran 
testified that he was currently in receipt of increased 
disability compensation due to a total rating.  He stated 
that he could repay the debt without incurring financial 
hardship.  He acknowledged that at the time of creation of 
the debt he was employed as a service representative by The 
American Legion.  He stated that he was aware that he was 
being overpaid after his daughter left school.  He argued 
that, although he was aware of the overpayment and made no 
attempt to set aside the extra money, he should not be 
required to repay the debt because he had notified VA in a 
timely manner regarding his daughter's action.

Although the record does not indicate that the veteran was at 
fault in the creation of the debt, the Board notes that his 
financial situation is such that recovery of the debt would 
not cause financial hardship.  Collection of the overpayment 
would not result in hardship or defeat the purpose for which 
compensation benefits are paid.  Failure to make restitution 
of the overpayment would result in an unfair gain to the 
veteran, as he was aware during the period of the overpayment 
that he was receiving benefits to which he was no longer 
entitled.  Accordingly, it is the judgment of the Board that, 
based on the principles of equity and good conscience, 
recovery of the indebtedness in the calculated amount of $357 
should not be waived.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).


ORDER

Entitlement to waiver of recovery of the overpayment of 
disability compensation benefits, in the calculated amount of 
$357, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

